         Case 1:21-mj-00089-ZMF Document 11 Filed 02/24/21 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                                    )
                                                            )      Mag. No. 21-MJ-00089
v.                                                          )      U.S.M.J. Zia M. Faruqui
                                                            )      Prelim. Hearing 2/24/21
BLAKE AUSTIN REED                                           )

                 GOVERNMENT’S CONSENT MOTION TO CONVERT

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully moves the Court to convert the preliminary hearing

scheduled for February 25, 2021 at 2:30 p.m. to a status hearing upon joint motion of the parties.

The defense agrees to waive the preliminary hearing in this case. See the attached AO468.

       The parties also request that the status hearing be moved to March 23, 24, or 25. The

defense agrees to toll time for purposes of the speedy trial act. We jointly ask for exclusion of

computation of time under the Speedy Trial Act because the ends of justice outweigh the interests

of the public and the defendant’s right in a speedy trial. This is a complicated case involving

voluminous discovery, including thousands of videos, hundreds of similarly-situated defendants,

and is part of the ongoing and extensive investigation relating to the January 6, 2021 riot at the

United States Capitol.

                                                    Respectfully submitted,

                                                    MICHAEL R. SHERWIN
                                                    Acting United States Attorney


                                             By:
                                                    JAMIE CARTER
                                                    DC Bar No. 1027970
                                                    U.S. Attorney’s Office
                                                    555 4th Street, N.W., 3rd Floor
                                                    Washington, D.C. 20530
                                                    Jamie.Carter@usdoj.gov
                                                    Tel: (202) 252-6741


                                                1
Case 1:21-mj-00089-ZMF Document 11 Filed 02/24/21 Page 2 of 2
